The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending in Claim Set filed 10/07/2020.
Applicant’s election without traverse of Group I: claims 1-7 and 13-15, in the reply filed on 10/07/2020 is acknowledged. Applicant's election with traverse of species: styrene, in the reply filed on 10/07/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement regarding the species election, the election has been treated as an election without traverse (MPEP § 818.03(a)). Applicant state in the reply filed on 10/07/2020 that at least claims 1-7 and 13-15 encompass the elected species.
Claims 8 and 10-12 of Group II and claims 9 and 16-18 of Group III are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant requested rejoinder of the non-elected claims that depend from or otherwise include the recitations of an allowable claim in the reply filed on 10/07/2020.
Herein, claims 1-7 and 13-15 are for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/07/2019 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102 of this title, if the
differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 

Claims 1-4, 6, 7 and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al (KR10-2014-0045782, p.1, 2014: herein reference is made to English Machine Translation from IP.com (attached); also KR10-2014-0045782 is listed in IDS filed 5/07/2019 Cite No. 3 in Foreign Patents) in view of Padmavathy et al (Enhanced bioactivity of ZnO nanoparticles-an antimicrobial study, Science and Technology of Advanced Materials, p.35004; cited IDS filed 5/07/2019).
Regarding claims 1-4, 6, 7 and 13-15,
Lee teaches an antibacterial expanded polystyrene foam that provides improved process ability, physical properties, antibacterial and antimycotic properties thereby maintaining freshness of products for a long time when packing, storing, and transporting agricultural products such as fruits, vegetables, fishes, cereals, etc. or processed food so that it can be used for buffers for electronic product packing using the same, packing containers of various agricultural and marine products such as grapes, strawberries, a fish box, etc, by manufacturing 
Lee teaches that the antimicrobial agent is zinc oxide (p.3, second full paragraph).
Lee teaches an expanded polystyrene foam comprising 0.10 parts by weight of nano-zinc oxide having a particle size of 10 to 500 nm (i.e., 0.5 µm) to about 100 parts by weight of expanded polystyrene (p.4, Example 2), which overlaps with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. Further, Lee teaches that the expanded polystyrene (EPS) resin is a foamable resin prepared by suspension polymerization and a pentane (i.e., expanding agent) (p.2, first full paragraph). Lee teaches that the present invention solves the problems of foaming rate, molding speed, expansion ratio of foams, water absorption, fusion, and the like, which are generated when processing expanded polystyrene as raw material, while having functions of having antimicrobial and antifungal sterilizing power in packing boxes for th paragraph).
Lee teaches an antibacterial expanded polystyrene foam comprising zinc oxide provides 99.9 antimicrobial activity against escherichia coli, staphylococcus aureus, pseudomonas, candida albicans and aspergillus niger, which was much higher than that of the zinc oxide-free control comparative samples (Examples 1-5, See page 6), which makes obvious instant claim 15.
Lee differs from the claims in that the documents do not teach that the zinc oxide has a peak intensity ratio (B/A) of about 0.01 to about 1, where A indicates a peak in the wavelength range of 3 7 0 nm to 3 90 nm and B indicates a peak in the wavelength range of 450 nm to 600 nm in photoluminescence measurement and a BET surface area of about 1 m2/g to about 10 m2/g, as measured using a BET analyzer; wherein the zinc oxide has a peak intensity ratio (B/A) of about 0.05 to about 0.5 in photoluminescence measurement.
However, Padmavathy cures the deficiencies.
Padmavathy teaches zinc oxide nanoparticles having the improved antimicrobial properties, wherein the ratio of PL intensity 3.23 eV at 384 nm and PL intensity 2.4 eV at 520 nm when the PL spectrum is measured is 0.74 and the BET specific surface area is 68 m2/g or 115 m2/g (left column, p.4; the left 
	Further, the antibacterial expanded polystyrene composition as taught by Lee and Padmavathy would be indistinguishable from the claimed expandable resin composition, so that the composition as taught by Lee and Padmavathy, as a whole, would necessarily provide a foam according to claim 13, wherein the foam has a thermal conductivity of about 0.030 W/m·K to about 0.038 W/m·K, as measured in accordance with KS L 9016. This property would be the natural result of the combination of the prior art elements. Inherency is appropriate in an obviousness analysis "when the limitation at issue is the 'natural result' of the combination of prior art elements." PAR Pharm., Inc. v. TWI Pharms., Inc., 773 F.3d 1186, 1195 (Fed. Cir. 2014) (quoting In re Oelrich, 666 F.2d 578,581 (CCPA 1981)). Moreover, the effects observed by Applicant would have been latent to the 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced Lee and Padmavathy, as a whole.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8-12 and 19 of U.S. Patent No. 10472490 (herein ‘490) in view of Lee et al (KR10-2014-0045782: reference to English Machine Translation from IP.com (attached); also listed in IDS filed 5/07/2019 Cite No. 3 in Foreign Patents).

about 0.5 to about 30 parts by weight of zinc oxide, the zinc oxide having a peak intensity ratio (B/A) of about 0.1 to about 1.0, wherein A indicates intensity of the peak in the wavelength
range of 370 nm to 390 nm and B indicates intensity of the peak in the wavelength range of 450 nm
to 600 nm in photoluminescence measurement; wherein the zinc oxide has a peak position degree (20) in the range of 35° to 37° and a crystallite size of about 1,000 A to about 2,000 A in analysis of X-ray diffraction (XRD); wherein the zinc oxide has a peak intensity ratio (B/A) of
about 0.2 to about 1.0 in photoluminescence measurement; wherein the zinc oxide has a peak intensity ratio (B/A) of about 0.2 to about 0.7 in photoluminescence measurement; wherein the zinc oxide has an average particle diameter (D50) of about 0.5 μm to about 3 μm; wherein the zinc oxide has an average particle diameter (D50) of about 1 μm to about 3 μm; wherein the zinc oxide has a BET specific surface area of about 10 m2/g or less; 
	Lee differs from the claims in that the documents do not teach that the thermoplastic resin, e.g., aromatic vinyl resin, is provided to form a foam.
However, Lee cures the deficiencies.
Lee teaches an antibacterial expanded polystyrene, i.e., i.e., aromatic vinyl resin, comprising zinc oxide that provides antimicrobial activity in the form of a foam that provides improved process ability, physical properties, antibacterial and antimycotic properties thereby maintaining freshness of products for a long time when packing, storing, and transporting agricultural products such as fruits, vegetables, fishes, cereals, etc. or processed food so that it can be used for buffers for electronic product packing using the same, packing containers of various agricultural and marine products such as grapes, strawberries, a fish box, etc, by manufacturing antibacterial expanded polystyrene foam by antibacterial coating with an antibacterial agent and a coating agent on bead surface of a EPS resin (Abstract; p.1, 7; Claims 1-4; Entire Document). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the subject matter of ‘490 claims directed to aromatic 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the instantly claimed expandable resin that is provided as a foam in view of the subject matter of the ‘490 claims and the taechings of Lee, as a whole.
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/     Primary Examiner, Art Unit 1626